ICJ_005_Fisheries_GBR_NOR_1951-12-18_JUD_01_ME_04_FR.txt. 186

OPINION DISSIDENTE DE M. J. E. READ
[Traduction]

Tout en étant d’accord avec la majorité de la Cour pour accepter
les conclusions norvégiennes relatives à l’Indreleia et au Vestfjord,
je ne suis pas en mesure de souscrire aux parties de l'arrêt qui ont
trait à d’autres secteurs de la côte dont il s’agit. Il me faut donc
énoncer les motifs pour lesquels j'arrive à la conclusion que l'éta-
blissement, par le décret royal norvégien de 1935, de certaines lignes
de base n’était pas conforme au droit international.

Le Gouvernement du Royaume-Uni s’est fondé sur une règle ou
principe de droit international qu’on a appelé règle de la laisse de
basse mer ou de la ligne de côte. Selon cette thèse, la ceinture
d'eaux territoriales devrait être mesurée à partir de la ligne de
côte au sens le plus large du terme : à partir de la laisse de basse
mer sur le continent et les îles, et à partir de la limite extérieure
des eaux intérieures. Il est reconnu que le point de départ des
lignes de base peut être la frange extérieure du «skjærgaard ».

Selon la thèse du Gouvernement de la Norvège, l'État riverain
est fondé à établir sa ceinture ou zone d’eaux territoriales en la
mesurant à partir de lignes droites tracées entre les îles, rochers
ou points du continent les plus éloignés, sans aucune limitation
quant à la longueur des lignes. La Norvège admet certaines limi-
tations : les unes d'ordre géographique, telles que la visibilité et
la conformité avec la direction générale de la côte ; les autres de
nature politique, sociale ou économique, telles que les besoins de
la population côtière et les lieux où sont situés les bancs de pêche.

En outre, la Norvège soutient que, même si le droit international
reconnaît une règle de la ligne de côte, cette règle n’est pas applicable
à la côte norvégienne de l'Arctique parce qu'elle n’est et ne saurait
être appliquée à des côtes déchirées, notamment à la côte de la
Norvège, unique dans son genre.

Avant d'étudier les points juridiques du différend, il est nécessaire
de passer en revue certains des faits.

Par le décret de 1935. la Norvège a fait valoir une prétention sur
des espaces étendus de la mer au large des côtes du Finnmark, du
Troms et d’une partie du Nordland. La limite extérieure de ces
espaces est indiquée sur les cartes norvégiennes 3 à 9, à l’aide d’une
ligne bleue épaisse, qu’on appellera la ligne bleue. Elle est parallèle
aux lignes de base reliant les points I à 48 et se trouve à une distance
de quatre milles marins de ces dernières.

Le Royaume-Uni reconnaît que la Norvège a droit à une mer
territoriale de quatre milles, calculée à partir de la laisse de basse
mer de la côte et à partir des lignes de fermeture des fjords, sunds
et autres eaux intérieures. L’étendue des eaux ainsi reconnue est

74
OPINION DISSIDENTE DE M. READ 187

indiquée sur ces cartes par la ligne pointillée verte, qu’on appellera
la ligne verte. Il serait nécessaire d'apporter à cette ligne des
rectifications d’ordre secondaire pour la faire correspondre exacte-
ment à la ligne pointillée verte indiquée sur les cartes britanniques.
Il serait également nécessaire d'apporter à cette ligne des modifica-
tions considérables sur les cartes 5 à 9 pour tenir compte de la
décision de la Cour quant à l’Indreleia et au Vestfjord. Mais on
peut faire abstraction de cela pour l'instant.

Les régions de la mer situées entre la ligne bleue et la ligne verte
sont les régions litigieuses. Sur les cartes britanniques utilisées en
plaidoirie, elles sont indiquées par des taches jaunes. Le Royaume-
Uni prétend que ces régions font partie de la haute mer ; selon la
Norvège, elles rentreraient dans les eaux territoriales. Il sera
commode de les désigner par l'expression « régions litigieuses ».

Revenant aux aspects juridiques du problème, je ne doute pas
que la règle de la ligne de côte soit une règle établie en droit inter-
national.

L’effondrement des prétentions à un domaine maritime, fondées
sur le mare clausum et sur les théories analogues — y compris
celles qui furent soutenues par le Royaume de Danemark et Nor-
vège — a donné naissance au régime du mare liberum, de la liberté
des mers, en vertu duquel les mers étaient ouvertes aux hommes
de toutes les nations et à toutes les fins. La pression exercée par
les belligérants dans la guerre navale a fait disparaître les anciennes
prétentions. Mais les besoins de la défense et de la neutralité ont
conduit les États, même sous le nouveau régime, à affirmer des
droits exclusifs nouveaux sur les ceintures ou zones calculées à
partir de la côte.

La reconnaissance de telles zones par les belligérants se rattachait
étroitement au pouvoir, détenu par l'État riverain, d'exercer un
contrôle efficace. A l'origine, cette reconnaissance fut restreinte
aux zones situées en deçà de la portée de canon, à partir de points
fortifiés. Au cours des années, on étendit cette reconnaissance
comme comprenant toutes les zones susceptibles d’être protégées
par la portée de canon, que ces zones fussent ou non fortifiées.
Il fut facile de passer de la portée de canon à la limite de trois
milles : ceinture d’eaux territoriales d’une lieue de mer de largeur,
soumise à l'autorité exclusive de l’État riverain et soustraite aux
opérations des belligérants étrangers. Certains États ont revendiqué
des zones plus larges ou des espaces plus étendus ; mais pendant
une très longue période, aucun n’a contesté le droit de l’État
riverain d'affirmer sa souveraineté sur une ceinture d’eaux ter-
ritoriales mesurée à partir de la côte.

75
OPINION DISSIDENTE DE M. READ 188

Au cours du xixme siècle, il devint nécessaire d'examiner de
plus près la question des baies. L'établissement d’une ceinture
d'eaux territoriaies, calculée à partir de la côte, remplissait la
plupart des besoins des États riverains en matière de défense et
de sécurité. Lesdites eaux, de par leur nature même, faisaient
partie de la mer. Toutefois, les baies soulevaient un problème
particulier. Elles pénétraient dans le pays et étaient, dans une
large mesure, enfermées par des caps. L'application, à des baies
plus grandes, de la notion d’une ceinture d'eaux territoriales de
largeur déterminée, aurait amené la mer — tant la haute mer
que la mer territoriale — au cœur du pays. On aurait abouti
ainsi à traiter comme espace de la haute mer des eaux qui par
leur nature même étaient intérieures. Des contrebandiers, des
navires de guerre et des pêcheurs étrangers auraient pénétré à
l'intérieur de l’État riverain, compromettant sa sécurité et ses
intérêts vitaux. La solution donnée à ce problème a évolué selon
deux tendances différentes.

En premier lieu, la tendance s’est manifestée de reconnaître à
l'État riverain le droit de revendiquer comme eaux intérieures les
baies qui pénétraient à l’intérieur de la côte, bien que la distance
séparant les caps fût supérieure au double de la largeur de la
mer territoriale (par exemple, plus de six ou de huit milles). La
pratique des États, telle qu’elle ressort des documents préparés
pour la Conférence de La Haye de 1930, indique que la plupart
des États étaient disposés à reconnaître de telles prétentions sur
les baies dont la largeur ne dépassait pas dix milles.

Certaines Puissances maritimes ont cependant affirmé le droit
de revendiquer, comme eaux intérieures, des baies de plus grande
largeur, ou même de revendiquer toutes les baies, quelle que fit
la distance entre les caps. Mais rien n’a indiqué que la communauté
internationale ait reconnu ces revendications plus amples. D’autre
part, certains États s’en sont tenus à une limite de six milles.

En second lieu, on reconnut que, abstraction faite de la lar-
geur, l’Etat riverain pouvait traiter comme eaux intérieures les
baies sur lesquelles il avait exercé pendant longtemps une souve-
raineté incontestée. C’est la théorie des eaux historiques. Elle
n'est pas limitée aux baies mais peut s’appliquer à l’affirmation
de droits sur les eaux historiques qui ne possèdent pas toutes
les caractéristiques d’une baie. Dans ce cas, le droit coutumier
vient complètement à l’appui des droits de l'État riverain.

Quant à ces trois catégories d'eaux — ceinture d’eaux territo-
riales, baies de dix milles, eaux historiques —, il n’y a pas d'exemple
depuis l'arbitrage des pêcheries de l'Atlantique Nord, dans lequel
la prétention de l’État riverain a fait l'objet d’une contestation
couronnée de succès. On peut donc considérer que toutes ces trois
catégories sont admises par les règles du droit international
coutumier. Il n’est pas nécessaire, en la présente espèce, d'examiner
s’il est possible ou non d'appuyer, indépendamment de facteurs

76
OPINION DISSIDENTE DE M. READ 189

historiques, les prétentions à des baies plus larges. Il convient
également de relever que, dans le cas de toutes les catégories de
baies ou d'eaux historiques, la ceinture d’eaux territoriales est
calculée à partir de la limite extérieure des eaux intérieures.

La Norvège soutient en l'espèce qu'elle a le droit de calculer
la bande de quatre milles non point à partir de la ligne de côte,
mais à partir de longues lignes droites de base. En réalité, ces
lignes s’écartent de la ligne de la côte du Finnmark oriental,
ainsi que de la ligne de la frange extérieure du « skjergaard »,
entre le cap Nord et le Vestfjord. La Cour est saisie de la question
suivante :

Le droit international coutumier reconnait-il à l’État
riverain le droit de faire usage de lignes droites de base pour
la délimitation de ses eaux territoriales en lui permettant de
s’écarter de la ligne de la côte et d’empiéter sur la haute
mer, privant ainsi d’autres Etats des droits et priviléges
dont ils étaient auparavant fondés à jorir en vertu des règles
du droit des gens ?

On a soutenu qu'une telle prétention peut se déduire de la
souveraineté de l'État riverain. Mais je n’entrevois pas comment
cela est possible. Il ne s’agit pas ici de l'exercice par un État de
la souveraineté à l’intérieur de son territoire. Il s’agit d’un acte
qu'un État accomplit pour étendre son territoire et qui vise à
exclure tous les autres États de certains espaces de la haute mer.
Il s’agit d’un élargissement du domaine maritime, ce qui tend à
priver les autres États de droits et de privilèges dont ils étaient
fondés à jouir et à pratiquer l'exercice en vertu des règles du droit
international, avant ledit élargissement.

Dans ces conditions, j’éprouverais de grandes difficultés a
justifier le système norvégien comme étant l'exercice des pouvoirs
inhérents à la souveraineté étatique.

La question demeure : le droit international coutumier autorise-
t-il un Etat a empiéter sur la haute mer et A priver d’autres Etats
de leurs droits et privilèges ?

On a obscurci la véritable nature juridique du problème. On a
traité celui-ci comme si la question visait l’existence .ou la non-
existence d’une règle de droit international coutumier limitant
l'exercice, par les États riverains, de leur compétence de souverain.
On est parti de l’idée que le Royaume-Uni devait établir l'existence
d'une telle règle restrictive pour pouvoir contester la validité du
décret de 1935. On a affirmé que la thèse britannique doit être
rejetée, à moins qu'il ne soit possible de prouver qu'une règle
restrictive de cet ordre est fondée sur le droit international cou-
tumier.

Le réel problème juridique dont nous sommes saisis est différent.
Par le décret de 1935, la Norvège s’est efforcée d'agrandir le
domaine maritime norvégien en empiétant sur des espaces étendus

77
OPINION DISSIDENTE DE M. READ 190

de la haute mer, en saisissant et condamnant des navires étrangers.
Nous devons donc examiner si une telle méthode est justifiée.
Laissant de côté, pour l'instant, le facteur historique, il nous faut
tout d’abord considérer l'étendue de la compétence que le droit
international a conférée à un État riverain, en ce qui concerne la
délimitation de son domaine maritime.

Je n'ai à cet égard aucun doute. La compétence conférée à un
État pour délimiter son territoire maritime est la même que celle
qu'il possède pour délimiter toute autre partie de son territoire. Il
peut agrandir celui-ci de toutes les manières qui ne portent pas
atteinte aux droits des autres États ou de la communauté inter-
nationale. Par exemple, il peut occuper un territoire sans maître,
res nullius ; il peut annexer un territoire occupé, avec l’assentiment
du souverain territorial. Il ne saurait dépasser les limites terri-
toriales de sa souveraineté existante s’il devait en résulter une
atteinte aux droits ou privilèges que le droit international confère
à d’autres États.

Dans le cas de la mer, il ne se pose aucune question de res nullius
ou d’annexion. Au delà de la limite des eaux territoriales, toutes
les nations jouissent de tous les droits et de tous les privilèges sur
toutes les mers. Il s'ensuit que la compétence de l'État riverain
pour délimiter son territoire maritime ne saurait être utiliséé de
manière à lui permettre d’empiéter sur la haute mer et de porter
atteinte aux droits et privilèges précités. Sa compétence est
restreinte à la délimitation des régions déjà soumises à sa
souveraineté.

Il est donc nécessaire d'examiner l’étendue réelle des eaux terri-
toriales norvégiennes, telles qu’elles étaient reconnues par le droit
international coutumier avant l’adoption du décret de 1935. Il est
certain que cette mer territoriale comprenait une ceinture d'eaux
de quatre milles marins de largeur. Mais il s’agit de déterminer les
points de départ d’où cette ceinture devrait être calculée.

Peu d’Etats ont délimité leur territoire maritime, et le procédé
adopté par la Norvège en 1860, 1881, 1889 et 1935 était exceptionnel.
De manière générale, la question a été laissée aux tribunaux natio-
naux, aux cours de prises, aux tribunaux arbitraux et aux méthodes
diplomatiques dans les cas innombrables qui se sont présentés et
ont été réglés dans la pratique des États. Au cours des cent
cinquante dernières années, l’on trouve des centaines de cas de
saisies de navires étrangers par les autorités des États riverains.
Ces cas se sont produits lors de guerres navales et dans des ques-
tions de contrebande, de protection des pêcheries, etc. Ils ont
soulevé des problèmes juridiques d’ordre national et international.
Il s'agissait presque toujours de la démarcation des eaux terri-
toriales, des zones douanières, ou de la fixation d’une distance à
partir de la côte, et la solution est intervenue par la voie de tribu-
naux nationaux ou internationaux, ou par celle de négociations
diplomatiques. En cas de guerre sur mer, les commandants ont

78
OPINION DISSIDENTE DE M. READ 197

reçu des instructions et les cas de saisies ont été déférés aux cours
de prises.

Le droit international coutumier est la généralisation de la
pratique des États. On ne saurait démontrer cette pratique en
citant les cas dans lesquels les États riverains ont formulé d’amples
revendications mais ne les ont pas maintenues sous la forme d'une
affirmation réelle de leur souveraineté à l'encontre des navires
étrangers qui, sans autorisation, pénétraient dans cette zone. Il
est possible que de telles revendications soient importantes comme
points de départ ; si elles ne sont pas contestées, elles peuvent se
transformer, avec le temps, en titres historiques.

La seule preuve convaincante de la pratique des États est fournie
par les saisies, l'État riverain affirmant sa souveraineté sur les eaux
dont il s’agit en arrêtant les navires étrangers et en maintenant
son point de vue au cours de négociations diplomatiques et d’arbi-
trages internationaux. .

A cet égard il faut exclure les saisies auxquelles la Norvège a
procédé au moment où le différend a éclaté et depuis lors. Ces saisies
ont fait l’objet de protestations immédiates de la part du Royaume-
Uni. Il faut donc les écarter du débat. Il n’est pas nécessaire de
prendre en considération les saisies qui ont eu lieu dans des baies,
car les deux Parties ont admis que les États riverains peuvent
mesurer la ceinture de leurs eaux territoriales à partir de lignes
droites de base reliant les caps des baies.

Après avoir écarté ces exemples, qui sont dépourvus de pertinence
dans la présente espèce, il convient d'examiner la pratique des Etats.
Remarquons tout d’abord que le dossier de la présente espèce
démontre que la Norvège a, dès 1745, maintenu une limite de quatre
milles pour ses eaux territoriales. Pendant un certain temps, cette:
limite n’a été utilisée qu’aux fins de la neutralité et des prises, mais
pendant la période la plus longue elle a été appliquée aux pêcheries.
Pendant la totalité de la période qui s’est écoulée depuis 1747,
les pêcheurs étrangers ont pratiqué la pêche dans le voisinage
de la côte norvégienne ; les Russes au nord et, pendant les quatre-
vingts ou quatre-vingt-dix dernières années, les pêcheurs français
et suédois au sud. En outre, de nombreuses guerres navales ont
eu lieu au cours desquelles la Norvège est restée neutre, et il ressort
du dossier que des atteintes à la neutralité et des incursions de
corsaires ont constitué une grave menace pour le pays. Il convient
de remarquer que la Norvège, à aucune reprise, n’a affirmé sa
souveraineté sur l’une quelconque des régions litigieuses, ou, en
fait, sur des espaces de mer mesurés à partir de longues lignes
de base dans d’autres régions du pays — soit en arrétant un
pêcheur contrebandier étranger, soit en intervenant contre un
corsaire, une prise ou un vaisseau de guerre qui avaient pénétré sans
autorisation dans ces espaces,

La même situation se présente dans le cas d’autres États riverains.
Les Parties n'ont pas cité de cas où un État riverain aurait saisi

7a
OPINION DISSIDENTE DE M. READ 102

un navire étranger, justifié et maintenu cette saisie sur le plan
international en se fondant sur de longues lignes de base qui
s’écartaient de la direction et des sinuosités de la côte. Il a été
de pratique universelle — au cours des négociations diplomatiques,
devant les cours de prises ou les tribunaux nationaux (dans la
mesure où ceux-ci appliquaient le droit international) et devant

les tribunaux internationaux — de se fonder sur un calcul des
eaux territoriales 4 partir de la terre la plus proche (ou des eaux
intérieures).

Dans certains cas, on tenta sans succés de justifier des saisies
en se fondant sur de longues lignes droites de base qui s’écartaient
de la ligne et de la direction de la côte. Dans les affaires du « Moray
Firth », les tribunaux ont sanctionné des saisies en se prévalant
du droit local; mais sur le plan international, le Gouvernement
du Royaume-Uni renonça à maintenir cette attitude. D’autres
cas sont cités par Moore (International Law Digest, ‘The ‘ Head-
land’ Theory’, volume I, pp. 785-788) : il s’agissait de tentatives
faites sans succés au cours de négociations diplomatiques ou
devant des tribunaux internationaux pour justifier des saisies sur
cette base.

En matière d’affirmation effective et de mise en vigueur de
prétentions à des eaux territoriales, la pratique des Etats est
claire, logique et dépourvue d’ambiguité. Cette pratique a été
fondée sur le calcul des eaux territoriales 4 partir de la terre la
plus proche. Il me faut donc conclure que la théorie des caps,
c’est-à-dire la revendication, par un Etat riverain, d’une ceinture
d'eaux territoriales mesurée à partir de longues lignes de base
qui s’écartent de la ligne de la côte, ne trouve aucun appui en
droit international coutumier.

A mon avis, la Cour n’est pas appelée a prononcer sur les diverses
méthodes d’après lesquelles les ingénieurs hydrographes ont tracé
sur les cartes la limite des eaux territoriales. Il me faut cependant
faire observer que la méthode dite des « arcs de cercle » n’est rien
d'autre qu'une expression technique utilisée pour décrire la manière
selon laquelle la pratique internationale a appliqué la règle de la
ligne de côte au cours des cent cinquante dernières années.

Tout au début, le canon situé sur la côte, lorsqu'il était pointé
en direction de la mer, tracait des arcs par l’éclaboussement de ses
boulets sur la mer. Plus tard, le canon imaginaire tracait des arcs
imaginaires qui par leur intersection marquaient la limite fondée
sur la portée de canon. A cette époque, de même qu’aujourd’hui,
le canon imaginaire, placé dans des concavités secondaires de la
côte, ne servait à rien parce que les arcs qu’il traçait restaient en
deca des limites de l'intersection des coups tirés de canons placés
sur des caps secondaires. L'introduction de la limite de trois ou de
quatre milles ne fit aucune différence. Le pêcheur, le contrebandier,
le capitaine du bateau douanier et le capitaine du croiseur fixaient
tous la limite des eaux territoriales en la calculant à partir de la

80
OPINION DISSIDENTE DE M. READ 193

terre la plus proche. Un nombre immense de tribunaux nationaux
et internationaux et de cours de prises ont fixé les limites de la
même manière. Les patrouilles aériennes ont suivi la même mé-
thode. Ils ont tous obtenu le même résultat sans qu’importat
l'endroit où le problème surgissait ou la nationalité des navires.
Il y a plus: tous ont obtenu exactement le même résultat qu’un
ingénieur hydrographe par le tracé de cercles sur une carte.

Avant d'examiner l'aspect historique du problème, il me faut
traiter la thèse norvégienne selon laquelle, même si le droit inter-
national admet la règle de la ligne de côte, cette règle ne serait pas
applicable aux lignes de côtes déchiquetées, ou en tout cas pas à
la côte dont il s’agit, unique dans son genre.

Il est vain d'affirmer que la côte septentrionale de la Norvège
serait unique ou exceptionnelle en ce que la ligne de côte du Finn-
mark oriental serait déchiquetée ou que le Finnmark occidental,
le Troms et le Nordland seraient bordés par un archipel côtier et
profondément échancrés par des fjords et des sunds. Dans d’autres
parties du monde on fait usage de termes différents, mais il y a
beaucoup d’autres exemples de lignes de côtes brisées et d’archipels.
La Cour a pu étudier la côte occidentale de l'Écosse sur les cartes
produites en plaidoirie. On trouve des archipels côtiers, des baies
profondément échancrées et des lignes de côtes déchiquetées au
Canada, sur les côtes nord, sud, est et ouest, en Alaska méridional,
en Amérique du Sud et sans doute dans d’autres parties du monde.
Aucun danger ne saurait plus gravement menacer la structure du
droit international que la méconnaissance des règles générales du
droit positif et qu’une décision fondée sur le caractère exceptionnel,
réel ou imaginaire, ou sur la nature unique de l'affaire dont il
s'agit.

Je ne saurais écarter le fait que le rejet de la théorie des caps par
le droit international positif a été fondé dans une très large mesure
sur les précédents réunis dans le Digest précité de Moore. Ces cas
se sont présentés sur la côte de la Nouvelle-Écosse et de l’île du
Prince Édouard ; il s’agit là d’une ligne de côte profondément
échancrée et déchiquetée par des baies et des bras de mer, frangée
en beaucoup d’endroits de groupes d'îles, de rochers et de récifs
— côte que l’on pourrait facilement qualifier d’« exceptionnelle »
et d’« unique ».

J'arrive donc à la conclusion qu’il faut appliquer à la côte norvé-
gienne les règles de droit international qui, dans des circonstances
comparables, sont applicables à d’autres pays dans d’autres parties
du monde.

*
* *

Après être arrivé à la conclusion que dans le droit international
coutumier on ne trouve aucune justification à la prétention de

N x

la Norvège à mesurer sa ceinture d’eaux territoriales à partir de
81
OPINION DISSIDENTE DE M. READ 194

longues lignes droites de base qui s’écartent de la ligne de la côte,
il me faut aborder l'examen de la question du titre historique.
Cet aspect du problème s’est présenté de deux manières, toutes
les deux impliquant des décisions sur les mêmes questions fonda-
mentales de fait. Les deux se rattachent à l'existence et à l’appli-
cation du système norvégien.

Le système norvégien présuppose, de la part de la Norvège,
une prétention à la souvéraineté sur tous les fjords et sunds et sur
une bande maritime d’eaux territoriales de quatre milles de largeur
mesurée à partir de lignes de base reliant des points sur le continent
ou sur les îles, îlots et rochers les plus éloignés qui ne sont pas
constamment recouverts par la mer. Le systéme présuppose que
la Norvége apprécie et choisit les points de base en tenant compte
des besoins sociaux et économiques de la population locale. La
longueur des lignes n’est soumise a aucune limitation. En revanche,
il est reconnu que ces lignes doivent être raisonnables et qu’elles
doivent suivre la direction générale de la côte. Par ces termes, on
entend une direction fictive relative au pays considéré dans l’ensemble
et non au secteur de la côte dont il s’agit. Le système n’exige
pas de se conformer à la direction réelle soit de la frange extérieure
du « skjærgaard », soit de la côte du continent.

C'est à l’égard de la doctrine des eaux historiques que l’aspect
historique du problème se pose d’abord. S'il peut être démontré
que le système norvégien a été réellement appliqué aux régions
litigieuses, celles-ci peuvent être considérées comme eaux histo-
riques, et la thèse britannique ne saurait être retenue.

Le problème se pose en second lieu à propos des théories générales
du droit international. $’il peut être démontré que le système norvé-
gien a été reconnu par la communauté internationale, il s’ensuit
qu'il est devenu une théorie du droit international applicable à la
Norvège, soit comme droit particulier, soit comme droit régional,
et la thèse britannique ne saurait être retenue.

Dans les deux cas il incombe à la Norvège de démontrer les faits
suivants :

1) que le système norvégien a pris corps en tant qu'élément du
droit norvégien ;

2) qu’il a été porté à la connaissance du monde de manière
telle que d’autres nations, y compris le Royaume-Uni, l'ont
connu ou doivent être présumées l'avoir connu ;

3) qu'il y a eu assentiment de la communauté internationale,
y compris le Royaume-Uni.

En ce qui concerne la question des eaux historiques se présente
le point additionnel mentionné ci-dessus, à savoir qu'il faut démon-
trer que le système a été réellement appliqué aux régions litigieuses.
Dans le second cas, en considérant le système comme droit parti-
culier ou droit régional, il suffirait de démontrer que la Norvège

82
OPINION DISSIDENTE DE M. READ 195

a soutenu qu'elle était compétente pour appliquer ces dispositions
aux côtes norvégiennes en général, y compris celles des régions
litigieuses. Toutefois, il serait nécessaire de démontrer que le décret
de 1935 était conforme aux exigences du système.

Cette affaire dépend donc de la date à laquelle le système norvé-
gien est apparu en tant que système: partie du droit public de
la Norvège, applicable ou appliqué à la côte dont il s’agit, connu
du monde, ayant obtenu l’assentiment de la communauté inter-
nationale.

+
+ +

Il convient d'examiner pour commencer si le système norvégien
a été réellement appliqué aux régions litigicuses avant le début
du différend. Si tel n’est pas le cas, l'argumentation norvégienne
ne saurait être retenue en ce qui concerne la théorie des eaux
historiques au sens strict du terme.

Puisque la Cour, dans son arrêt, n’entend pas se prévaloir en
ce sens du titre historique, il est possible de se borner à un bref
examen de ce point. A cette fin, il convient de prendre en consi-
dération le secteur de la côte à propos duquel l'on dispose des
preuves les plus nombreuses : il s’agit de la région litigieuse située
au Finnmark oriental, entre les points de base 5 et 6. La question
est celle de savoir si le système norvégien a été appliqué à cette
région litigieuse de telle sorte qu’elle soit soumise à la théorie
des eaux historiques.

Dans l'affaire du St. Just, la Cour suprême de Norvège a décidé
que l'application du système norvégien audit secteur signifiait
affirmation de droits norvégiens exclusifs sur une ceinture d’eau
de quatre milles de largeur mesurée à partir de la ligne de base,
entre les points 5 et 6.

Des preuves incontestées, produites par l'agent norvégien,
démontrent que le ministère norvégien des Affaires étrangères,
dans la défense qu’il a présentée à propos de la saisie du Kanuck
en 1923, s’est fondé sur un calcul des eaux territoriales norvé-
giennes à partir de la ligne de base Harbakken-Kavringen
{9,4 milles), et non point sur le système norvégien. C'est ce que
démontre la note de la Norvège, en date du II février 1924, et
ce que confirme l’affidavit de M. Esmarch, secrétaire général du
ministère norvégien des Affaires étrangères (contre-mémoire,
annexe n° 41).

En 1930-1931, la correspondance diplomatique échangée entre
sir Charles Wingficld et M. Esmarch, à propos de la saisie du
Lord Weir, confirme fortement cet état de choses. Aucune preuve
contraire ne figure au dossier de l’affaire. La déclaration de
sir Charles Wingfield a été contestée par l’agent norvégien, qui n’a
produit aucune preuve contraire. Selon cette déclaration, pour
justifier la saisie du Lord Weir, on avait invoqué le motif que,

83
OPINION DISSIDENTE DE M. READ 196

« dans la nuit du 15 septembre, ce bateau avait pratiqué la pêche
à un endroit situé à 3,6 milles nautiques au delà de la ligne
Haabrandnesset-Klubbespiret, c’est-à-dire à plus de quatre milles
nautiques de la terre la plus proche». L’agent norvégien a eu
accès aux archives judiciaires en Norvège. La correspondance
diplomatique est reproduite à l’annexe 10 du mémoire. IL avait
donc quatre occasions pour produire des preuves contraires : dans
le contre-mémoire, dans la duplique et, à deux reprises, en procédure
orale. Il a préféré n’en rien faire ; dans ces conditions, il me faut
accepter la déclaration de sir Charles Wingfield. I] en résulte :
I) qu’en 1930-1931 les autorités norvégiennes de justice et de
police mesuraient les eaux territoriales à partir de la ligne de
base Haabrandnesset-Klubbespiret (les mêmes lignes de fermeture
du Syltefjord, qui furent par la suite adoptées dans la réplique,
p. 248) ; 2) qu’en 1930-1931 la Norvège n’appliquait pas le système
norvégien à la côte du Finnmark oriental; 3) que sir Charles
Wingfield a formulé des demandes précises d’information quant
à la nature et à l'étendue des revendications norvégiennes ; 4) que
M. Esmarch a répondu à côté de la question et que, même à cette
date récente, il n’a pas donné de renseignements qui eussent
permis au Gouvernement britannique d'apprécier la nature et la
portée du système norvégien.

Les preuves relatives aux incidents du Kanuck et du Lord Weir
démontrent sans doute possible que le système norvégien n’était
ni affirmé ni appliqué dans la région litigieuse en 1923, en 1930
ou en 1931. En revanche, il est non moins clair que le système
norvégien était appliqué en 1933. Ce point est établi par des
preuves non contestées se rapportant à la saisie du St. Just, le
3 novembre 1933. Dans cette affaire, le St. Just fut saisi et fit
l’objet de poursuites judiciaires et d’une condamnation pour avoir
pratiqué la pêche à l’intérieur d’une bande territoriale de quatre
milles, mesurée à partir d’une ligne reliant les points de base 5
et 6. L'usage de ces points de base n'avait pas alors été autorisé
par le décret de 1935. On peut seulement supposer qu’à une
certaine date, entre le xx août 1931 et la saisie, le Gouvernement
norvégien décida de commencer à affirmer et à mettre en vigueur
ses prétentions sur une ceinture territoriale mesurée à partir de
longues lignes de base, reliant les points les plus avancés de la
côte, des îles, etc. En d’autres termes, pendant cette période le
Gouvernement norvégien décida de mettre en vigueur le système
norvégien.

Il est donc clairement établi que le système norvégien n'était
pas appliqué effectivement à la région litigieuse avant le 11 août
1931. Cette date est bien postérieure à la naissance du litige, et
la thèse norvégienne ne saurait être retenue en ce qui concerne
le titre historique au sens strict du terme.

84
OPINION DISSIDENTE DE M. READ 197

Fa
* *

En ayant terminé avec la prétention sur la région contestée en
tant qu’eaux historiques au sens strict, il nous reste à examiner
la question suivante: le système norvégien peut-il être traité
comme une doctrine faisant partie d’un droit international par-
ticulier, appliquée par la Norvège et reconnue par la communauté
internationale ?

A cette fin, il n’est pas nécessaire de démontrer que ce système
était effectivement appliqué dans les régions litigieuses avant 1933
ou 1935. Il suffirait de démontrer que la Norvège a, d'une façon
continue et cohérente, affirmé le droit d'appliquer ce système à
la côte norvégienne en général et que cette revendication a obtenu
Vacquiescement de la communauté internationale.

Il me faut d’emblée expliquer que je ne considère pas les données
historiques les plus anciennes comme importantes. Je pense que
la Norvège a suffisamment établi qu’à la fin du xvirme siècle et
en vertu du droit international de l'époque, elle a affirmé jouir
de droits exclusifs sur une ceinture d’eaux mesurée, en ce qui
concerne les droits de la péche, par le systéme du rayon visuel.
Cette ceinture était beaucoup plus étendue que celle qui a été
tracée par le décret de 1935. En matiére de péche, le domaine
maritime à cette époque s’étendait au delà des lignes bleues et
recouvrait certainement la presque-totalité des régions litigieuses.
Ces droit étendus de la Norvège n’étaient pas très différents de
ceux d’autres pays ot le droit international ancien reconnaissait les
droits de pêche exclusifs, mesurés d’après le système du rayon
visuel.

On pourrait être tenté de demander comment et à quelle époque
la Norvège a perdu ses droits. Ils se sont évanouis ou bien sont
tombés en désuétude en Norvège comme dans les autres pays
maritimes. En Norvège comme ailleurs, il est difficile d'indiquer
un décret ou un acte gouvernemental déterminé qui en marquerait
la fin. On peut cependant, avec une approximation suffisante, en
déterminer la date.

Au xvirim siècle, les seuls étrangers pratiquant la pêche au
large de la côte nord étaient les Russes. Ils étaient tenus en dehors
d’une ceinture d’eaux d’une lieue de la côte, mais on leur per-
mettait de pêcher dans ce qui était considéré alors comme eaux
norvégiennes au delà de cette limite, moyennant paiement d’une
redevance en considération des privilèges de pêche et de l'usage
des installations à terre. Cet accord se fondait sur des négociations
diplomatiques et sur le rescrit de 1747.

Avec le temps, toutefois, on a reconnu d’une façon générale que
les Russes pratiquaient la pêche au delà de la limite des quatre
milles parce qu'ils en avaient le droit, et non grâce à une autorisa-
tion des autorités norvégiennes.

85
OPINION DISSIDENTE DE M. READ 108

La Commission royale, constituée en 1825-1826 pour examiner
les mesures se rapportant au développement économique du Finn-
mark, a considéré la pêche au dela de la limite d'une lieue comme
une concession spéciale accordée aux pêcheurs russes. La Com-
mission législative royale a adopté un point de vue différent et s'est
proclamée en faveur de l’idée que la pêche au delà d'une limite
d’une lieue était en principe libre de restrictions.

La Commission du Finnmark avait proposé d’incorporer dans
l’article 40 de son projet de loi sur le commerce dans le Finnmark
oriental et occidental des termes précis qui auraient indiqué claire-
ment que la pêche pratiquée par les Russes au delà d’une limite
d’une lieue résultait d’une permission. Ces mots n'ont pas été
insérés et, dans l’article 40 de la loi de 1830, on trouve les termes
suivants : «Si les Russes, en raison de la pêche qu'ils pratiquent
au delà de la distance d’une lieue du rivage, désirent séjourner à
terre, leurs refuges ne doivent se trouver qu’a.... » Il est donc clair
que l'opinion de la Commission législative royale a prévalu. (Voir
Duplique, annexes, pp. 31-32.)

Cette position est confirmée par le passage du rapport déposé,
à la date du 29 février 1912, par la Commission de la frontière des
eaux territoriales (qu’on peut appeler le Rapport de 1912). Il est
dit à la page 18: « Quel que fût l’objet du rescrit, toujours est-il
qu'on vit se développer la pratique juridique que la redevance
était acquittée pour le séjour à terre, et que la pêche en dehors
de la distance d’une lieue (1 mil) était considérée comme pêche
en mer libre.»

En conséquence, on ne saurait avoir de doute quant à la date.
En 1830, il était reconnu qu’au delà de la limite de quatre milles la
pêche était considérée comme pêche en haute mer. Les anciens
droits exclusifs sur les bancs côtiers au delà de cette limite avaient
disparu en ce qui est du Finnmark. Le dossier n’indique pas claire-
ment si cette situation s’étendait à d’autres parties de la Norvège.
Il n’y a pas de raison de croire qu'il y eût une différence quelconque
dans d’autres parties du pays, mais, en tout cas, dès l’année 1862,
il était certain que la limite des quatre milles était établie pour
l’ensemble de la côte et à toutes fins, y compris la pêche (contre-
mémoire, annexe n° 14).

En conséquence, il faut examiner maintenant de quelle façon
et A quelle date le systéme norvégien est apparu comme partie du
droit public de la Norvége.

L’origine de certains éléments du systéme norvégien — la limite
de quatre milles et les prétentions ‘sur les fjords, les sunds et le
‘‘skjærgaard” — remonte au xviirme siècle ou même plus tôt; mais
l'usage de longues lignes droites de base s’écartant de la côte est
une invention moderne.

On a attribué le fondement de la théorie de la ligne de base au
décret royal de 1691, qui interdit les captures ‘‘dans le rayon visuel

de Nos côtes, lequel doit être porté à quatre ou cinq lieues des

86
OPINION DISSIDENTE DE M. READ 199

écueils les plus éloignés”. Je ne puis me rallier à cette opinion parce
que, selon moi, le décret signifie ce qu’il dit. « Quatre ou cing lieues
des écueils les plus éloignés » signifie une distance mesurée à partir
des écueils, et non point à partir de lignes de base imaginaires se
trouvant à une distance de nombreux milles au large des écueils
les plus éloignés. « Dans le rayon visuel » signifie à portée de vue des
côtes. Le rayon visuel, par sa nature même, doit être mesuré à
partir de quelque chose qui est visible, un rocher ou la ligne de
côte. On ne saurait concevoir que le décret signifiât un calcul à
partir de lignes de base imaginaires, invisibles à courte distance et,
a fortiori, invisibles à une distance de quatre à cinq lieues. Les lois
et décrets ultérieurs, promulgués entre 1691 et 1868, ne contienneñt
rien dans leur texte qui indique uné modification de la pratique
ancienne et traditionnelle d’un calcul à partir de la ligne de côte
et des rochers, récifs et îles les plus éloignés.

Cette opinion est corroborée par le fait qu’on ne trouve dans le
dossier de l'affaire aucun exemple antérieur au début du différend
où les prétentions norvégiennes sur des eaux calculées à partir de
lignes droites de base (à l’exception, bien entendu, des baies) aient
été appliquées contre un navire étranger pratiquant la contrebande
ou pénétrant dans ses eaux sans autorisation, cela en vertu des
décrets de 1691, de 1745, de 1756 ou de 1812, ou en vertu de la loi
de 1830.

La première allusion à une doctrine des lignes de base se trouve,
d’une part, dans l'exposé des motifs du ministère de l'Intérieur,
qui a abouti au décret du Sunnmôüre de 1869, et d'autre part, dans
la note norvégienne n° 4, du 8 février 1870, au cours de la corres-
pondance diplomatique échangée avec la France.

Le système norvégien a fait l’objet de nombreuses réaffirmations,
et, au cours de ces réaffirmations, il a été perfectionné, défini ‘et
peut-être même accru ; mais on en trouve le noyau dans ces deux
documents,

Par conséquent, et encore que la question ne soit pas à l'abri
de certains doutes, je partirai de l’idée que le système norvégien
a pris naissance en 1860.

Il ne suffit pas d'établir que le système norvégien a pris naissance
pour qu'il soit consacré comme une doctrine spéciale du droit
international. Il faut encore établir qu'il a été porté à la connais-
sance du monde de telle manière que les autres nations, y compris
le Royaume-Uni, en eussent été au courant ou doivent être présu-
mées l'avoir été.

La première tentative de la Norvège pour invoquer cette doctrine
figure dans le décret du Sunnmôre de 1869. Le dossier de la présente
affaire ne contient pas le texte de ce décret {ni du décret semblable
de 1889). Dans ces conditions, on doit se rapporter à une citation
au paragraphe 59 du contre-mémoire, qui ne prétend pas donner
le texte du décret tout entier mais qui, probablement, le donne et
qui est rédigé comme suit :

87
OPINION DISSIDENTE DE M. READ 200

« 59. Le décret royal du 16 octobre 1869 ordonne « qu’une ligne
«droite tirée à la distance d’une lieue géographique et parallè-
«lement à une ligne droite joignant l’îlot de Storholmen à l'île
« Svinôy soit considérée comme la limite de la zone de mer au large
« du bailliage de Sunnmôre où la pêche sera réservée exclusivement
«a la population du pays ». »

Le texte du décret ne prête pas à l’équivoque. II fixe une ligne
de démarcation pour un secteur de la côte norvégienne situé loin
des régions litigieuses (il en est de même du décret de 1889). Il ne
dit rien des côtes du Finnmark, du Troms ou du Nordland. Il ne
prétend poser aucun principe d'application générale. En lui-même,
il est sans pertinence pour la présente affaire. En revanche, il trace
effectivement une longue ligne de base entre deux îles éloignées.

Il s’agit de savoir si la publication d’un décret de portée limitée,
applicable seulement à la côte particulière du Sunnmore en 1869,
suivi d’un décret analogue, continuant cette ligne et utilisant de
longues lignes droites de base pour la côte particulière du Roms-
dal en 1889, suffisait pour faire connaître au monde l'existence
du système norvégien.

Le fait que la Grande-Bretagne reconnaît que les eaux visées
par les décrets de Sunnmôre et de Romsdal sont des eaux norvé-
giennes historiques justifierait la conclusion que ces décrets étaient
suffisamment connus, mais ils ne contenaient pas de revendications
s'étendant au delà de ces deux localités.

En revanche, ni la note norvégienne à la France ni l’exposé des
motifs n’ont été portés à l'attention des autres gouvernements, et
certainement pas à l'attention du Gouvernement britannique.

Le conseil du Gouvernement norvégien a passé en revue les
raisons de présumer que le Gouvernement britannique avait eu
connaissance du système norvégien. Il a établi que les décrets de
1869 et de 1889 avaient été publiés dans une gazette dénommée
« Bulletin des Ministères » et dans des livres tels que l'ouvrage de
Fulton et les Rapports de l’Institut de droit international. Il a
fourni de bons arguments pour plaider que les décrets étaient bien
connus dans le monde, mais il n’a pas indiqué de cas où soit l'exposé
des motifs, soit la note n° 4 adressée à la France, auraient été com-
muniqués au Gouvernement britannique ni à aucun autre gouverne-
ment étranger.

Dans ces conditions, je ne suis pas en mesure de conclure que
le Gouvernement britannique, ou tout autre gouvernement étranger
à l'exception de la France, ait eu des raisons de croire qu’un système
norvégien fût entré en vigueur en 1869-1889, ou que ces décrets
aient visé autre chose qu’une réglementation locale et ad hoc.

Je n’ai pas l'intention de passer en revue tous les actes officiels
et les déclarations publiques du Gouvernement norvégien, ni d’exa-
miner le texte des lois et décrets portant “élimitation des eaux
norvégiennes en matière de pêcheries, de prises, ou à d’autres fins.

88
OPINION DISSIDENTE DE M. READ 201

En ce qui me concerne, il me suffira de dire qu’ils s'étendent sur
une période très longue et font ressortir :

1) qu'il n'existait pas de système norvégien en vertu duquel des
droits exclusifs auraient été affirmés sur les pêcheries dans les
régions litigieuses ;

2) que les actes publics du Gouvernement norvégien à cette
époque étaient conformes à la revendication d’une ceinture
d'eaux territoriales de quatre milles mesurée depuis la côte ;

3) que rien dans ces actes et documents publics n’était de nature
a amener le Gouvernement britannique, ou tout autre gouver-
nement étranger, 4 croire que la Norvége revendiquait les
régions litigieuses ou le droit, à propos du pays tout entier,
de mesurer ses eaux territoriales 4 partir de longues lignes

de base s’écartant de la ligne et de la direction de la céte.

Ces circonstances aggravent considérablement les difficultés
quand je suis invité à constater qu’il y a eu notification implicite,
à l'adresse du Gouvernement britannique, de l'existence d’un
système norvégien, ou de revendications en ce sens de la part du
Gouvernement norvégien. Tout au plus pourrait-on supposer que
le Gouvernement britannique avait eu connaissance de la possi-
bilité que la Norvège, à quelque date ultérieure, essayerait, dans
d’autres secteurs de la côte, une méthode pareille à celle qu’elle
avait adoptée dans les décrets relatifs au Sunnmôre et au Romsdal.

I est impossible d’écarter le fait que, d’après les preuves, il
ressort à l'évidence que le Gouvernement du Royaume-Uni n'avait
pas réellement connaissance du système norvégien, non plus que
de Ja nature et de l'étendue des droits revendiqués par la Norvège.
Nous avons déja fait allusion 4 la démarche tentée par sir Charles
Wingfield en vue d’obtenir des renseignements et au refus, de la
part de M. Esmarch, de donner des indications réelles quant à
la nature et à l'étendue des revendications norvégiennes. Il y a
d’autres exemples de demandes de renseignements, et l’agent
norvégien a fourni une liste très complète des réponses qui y ont
été données (plaidoirie, pp. 175-176). Ces réponses révèlent qu'avant
le début du différend le Gouvernement du Royaume-Uni n'avait,
à aucun moment, reçu de renseignements susceptibles d’être consi-
dérés comme une notification, réelle ou implicite, que la Norvège
entendait affirmer le droit d'établir une ceinture d’eaux territo-
riales mesurée depuis de longues lignes de base s’écartant de la
ligne de la côte.

L'une des « réponses » auxquelles se réfère l’agent norvégien
mérite un examen particulier. Il s’agit du rapport de 1912, qui
émanait d'une commission norvégienne et avait pour objet
d'informer et de guider les autorités exécutives et législatives de la
Norvège. Ce rapport contenait d’amples citations des exposés des

89
OPINION DISSIDENTE DE M. READ 202

motifs à l'appui des décrets de 1869 et de 1889. Il montrait que les
commissaires étaient favorables a la méthode consistant 4 mesurer
les eaux territoriales à partir de longues lignes droites de base. I
énonçait des propositions concrètes semblables à celles qui furent
adoptées par le décret de 1935, dans l'annexe n° r (complétée par
un rapport ultérieur d’une autre commission, en 1913 — voir
annexes 36 et 37 du contre-mémoire). Le Gouvernement norvégien
avait retenu ces documents, de sorte que le Gouvernement
britannique était dans l'impossibilité de comprendre l'étendue des
revendications. Il en restait cependant assez, dans le corps du
rapport de 1912, pour montrer que la Norvège revendiquait peut-
être le droit de mesurer sa ceinture d’eaux territoriales à partir de
longues lignes droites de base.

La question se pose donc de savoir si la communication du rapport
de 1912 emportait notification, au Gouvernement britannique, de
l'existence du système norvégien et, dans l’affirmative, si le Gouver-
nement britannique a donné son assentiment, ce qui permettrait
aux revendications constituant ce système de se transformer en
règles de droit international coutumier.

Sur ce point, et en laissant de côté la question de savoir si le
rapport constituait un avertissement suffisant de l’existence du
système, j’examinerai si le fait que le Gouvernement britannique
n’a pas formulé de protestations précises en recevant le rapport de
1912 et la note norvégienne du 29 novembre 1913, peut être
considéré comme entraînant acceptation des revendications nor-
végiennes.

Les circonstances entourant cette communication sont fort
simples. Une controverse, relative à l'étendue des eaux territoriales,
avait surgi à la suite de la saisie, en mars 1911, du chalutier britan-
nique le Lord Roberts dans le Varangerfjord (contre-mémoire,
annexe n° 38). La controverse entre les deux gouvernements, telle
qu'elle fut comprise à l’époque, fut énoncée de la manière suivante
dans la note du ministre britannique à la date du 22 août 1913 :

« Les points de vue des deux gouvernements peuvent être définis
brièvement comme les suivants : le Gouvernement de Sa Majesté
soutient que, en l’absence d’un accord spécifiant le contraire, la
souveraineté ne saurait être exercée par un État dans des eaux
s'étendant au delà d’une distance de trois milles marins à partir de
la laisse de basse mer ; la Norvège revendique, au contraire, comme
tombant sous sa souveraineté territori e, toutes eaux jusqu'à
une distance de quatre milles marins ainsi que toute l'étendue de
certains fjords. »

Le ministre proposa un modus vivendi, en précisant ce qui suit :
. Le Gouvernement de Sa Majesté doit insister pour que la
question de principe reste intacte, et ne saurait admettre que le
Gouvernement norvégien, en l’absence d'un accord spécial, soit en
droit de régler arbitrairement en sa faveur le point en litige. »

90
OPINION DISSIDENTE DE M. READ 203

Une note, datée du 29 novembre 1913, émanant du ministère
norvégien des Affaires étrangères, au sujet de cette proposition,
contient la référence suivante au rapport de 1912:

« Les raisons invoquées par la Norvège à l’appui de la délimita-
tion de ses eaux territoriales sont exposées dans le rapport d’une
commission nommée en IQII, rapport dont mon prédécesseur,
M. Irgens, vous a en son temps transmis, sous main, quelques exem-
plaires en traduction francaise. Dans ce rapport il est rendu compte
des principes du droit international qui, à l’avis du Gouvernement
norvégien, parlent en faveur de son point de vue, ainsi que des
circonstances particuliéres qui se font valoir pour ce qui concerne
le territoire maritime norvégien, y compris aussi la reconnaissance
octroyée, soit expressément, soit tacitement, par les Puissances
étrangères. »

Le ministére poursuivait en suggérant d’apporter certaines modi-
fications à ladite proposition. Les négociations n’aboutirent pas,
probablement a cause de la guerre.

Le rapport de 1912 fut transmis, et adopté par le ministére
norvégien des Affaires étrangères comme une déclaration des prin-
cipes du droit international 4 l’appui de la thése norvégienne.
Mais il en fut fait ainsi au cours des négociations tendant a établir
un modus vivendi. De par sa nature même, un modus vivendi implique
que les deux parties 4 la controverse réservent et maintiennent
leurs positions juridiques respectives. Méme si rien n’avait été
dit, il eût été nécessaire de présumer l'intention des deux parties
de ne rien reconnaître et de maintenir intactes leurs positions
juridiques. Toutefois, en l'espèce, les négociations eurent lieu sur
la base d’une stipulation expresse prévoyant de laisser « intacte
la question de principe ».

Dans ces conditions, j'estime que le Gouvernement britannique
était fondé à admettre que tous les aspects des négociations, y
compris le rapport de rgr2 et la note du 29 novembre 1913, étaient
visés par la réserve fondamentale. On ne saurait vraiment considérer
comme la preuve d’un assentiment au système norvégien ou d’une
acceptation de ce système, l’omission de formuler une réserve ou
une objection précise à ce moment-là.

Il y a plus: depuis l’époque de la saisie du Lord Roberts, en 1911,
jusqu’à ce jour, les Parties ont été engagées dans une controverse
au sujet de l'étendue des eaux norvégiennes et des droits des
navires britanniques dans des régions que le Gouvernement britan-
nique considérait comme faisant partie de la haute mer. Certains
points de la controverse ont été réglés à la suite des concessions
britanniques relatives à la limite des quatre milles, aux fjords et
aux sunds, et à la reconnaissance, comme ligne de côte, de la frange
extérieure du « skjærgaard ». Indépendamment de ces concessions,
le Gouvernement britannique n’a jamais reconnu le droit de mesurer
des eaux territoriales à partir de longues lignes de base s’écartant
de la ligne de côte ou du « skjærgaard » ; il a constamment main-

gr
OPINION DISSIDENTE DE M. READ 204

tenu la thèse selon laquelle il fallait mesurer les eaux à partir de
la laisse de basse mer. La transmission du rapport de 1912 a eu
lieu après le début du différend.

Il convient de résumer la position des Parties en ce qui concerne
la connaissance des revendications norvégiennes ou la notification
de l'existence du système norvégien. Peu après le début du diffé-
rend, dans la correspondance échangée en 1913 et mentionnée ci-
dessus, le Gouvernement britannique reçut quelque indication que
la Norvège émettrait peut-être des revendications étendues en
matière de délimitation des eaux territoriales, mais sans aucun
renseignement précis sur l'étendue de ces revendications. Ainsi
que je l’ai déjà signalé, ces renseignements furent donnés dans
des circonstances telles qu’il eût été impossible de considérer comme
un acquiescement l'absence de protestation immédiate, même si
l'étendue de la revendication avait été indiquée. En 1923-1924, à
l'époque de l'incident du Kanuck, tant le Gouvernement britan-
nique que le ministère norvégien des Affaires étrangères étaient
dans l'ignorance quant à la nature et à l'étendue des revendications
qui sont aujourd'hui considérées comme faisant partie du système
norvégien. Feu sir Francis Lindley informa le Gouvernement bri-
tannique que le Gouvernement norvégien se fondait sur une appli-
cation de la règle des dix milles pour le Persfjord. Le ministère
norvégien des Affaires étrangéres pensait se fonder, pour le fjord,
sur la ligne de fermeture du Harbakken-Kavringen, soit 9,4 milles
marins de longueur. La communication adressée le 3 mars 7927
par le ministére norvégien des Affaires étrangéres au Secrétaire
général de la Société des Nations, révéla au monde le fait que la
Norvège affirmait le droit de délimiter sa ceinture d’eaux terri-
toriales à partir de longues lignes droites de base, bien que, même
à cette date récente, il n’apparût pas encore clairement que la
Norvège affirmait le droit de faire usage de lignes de base qui
s’écartaient de la ligne et de la direction de la côte ou de la frange
extérieure du « skjærgaard ». Dans la correspondance échangée à
la suite de la saisie du Lord Weir apparaît, de part et d’autre,
une modification sensible. La note de sir Charles Wingfield indi-
quait clairement que le Gouvernement britannique était alors au
courant du fait que la Norvége affirmait le droit d’employer de
longues lignes droites de base et qu’il suspectait que la prétention
norvégienne pouvait méme étre plus étendue que celle que faisait
ressortir la ligne de fermeture du Syltefjord, dont se prévalaient
alors les autorités norvégiennes. Le Gouvernement britannique
demanda des renseignements précis quant à la nature et à l'étendue
de la prétention norvégienne. La note de M. Esmarch montre
nettement que le ministère norvégien des Affaires étrangères était
alors au courant du fait que des revendications beaucoup plus
étendues pointaient à l'horizon mais qu'il était encore impossible
de donner des renseignements réels sur la nature et l'étendue des

92
OPINION DISSIDENTE DE M. READ 205

revendications. Il ressort du mémorandum britannique, adressé au
Gouvernement norvégien le 27 juillet 1933 (contre-mémoire, annexe
n° 11), que même à ce moment-là le Gouvernement britannique
attendait encore une déclaration officielle relative à la prétention
norvégienne. I] est donc clair que le Gouvernement britannique,
malgré des démarches répétées, n’a pas été en mesure d'obtenir
des renseignements précis sur la nature et le caractère véritables
du système norvégien, jusqu’à l'arrêt rendu dans l'affaire du
St. Just et à la publication du décret royal norvégien de 1935.

Dans ces conditions, je ne puis échapper à la conclusion qu’il
n'a pas été démontré que le système norvégien aurait été, à temps,
porté à la connaissance du monde, et de manière telle que d’autres
nations, y compris le Royaume-Uni, le connussent ou dussent être
présumées en avoir eu implicitement connaissance.

Il est peut-être bon d’apporter une réserve à la conclusion qui
précède. La liste des saisies et admonestations adressées aux chalu-
tiers montre qu'en 1923 la Norvège a commencé à affirmer des
droits exclusifs sur les eaux contestées et à prendre des mesures
d'exécution. I] existe un exemple isolé d’admonestation à un
chalutier britannique, le Caulonia, en 1913, en un point situé au
delà de la ligne pointillée verte. Mais il n’y a pas d’autres exemples
antérieurement à 1923 de saisies ou d’admonestations en un point
situé au dehors de cette ligne. Entre les années 1923-1949, on compte
vingt-quatre saisies et vingt-trois admonestations concernant des
chalutiers, en des points situés dans les régions litigieuses.

Par conséquent, il n'y a pas de doute qu'à partir de 1923 la
Norvège affirmait avec énergie ses droits exclusifs et prenait des
mesures d'exécution. En revanche, il était trop tard pour invoquer
alors l'existence d’un système norvégien comme doctrine du droit
international coutumier opposable au Royaume-Uni. La première
saisie, celle du Kanuck, en 1923, a fait l’objet de négociations diplo-
matiqtes. S'il est parfaitement naturel de considérer que le Gouver-
nement britannique a connu les très amples prétentions de la
Norvège concernant l'étendue des eaux territoriales au cours de la
période de 1923 à 1933, tout cela s’est produit après la naissance du
présent litige. Il était trop tard pour que ptt recevoir effet une
doctrine de droit international particulier ou régional, opposable
au Gouvernement du Royaume-Uni.

Je n'ai pas l’intention de commenter les différents secteurs de la
côte, ni d'indiquer en détail les parties des régions litigieuses qui
prêtent à critique pour n’avoir pas été délimitées conformément
aux principes du droit international. Je considère que, dans le
Finnmark oriental, la région litigieuse située entre les points de
base 5 et 12 soulève de graves objections, et je considère qu'ici la
ligne verte indique assez exactement la mesure dans laquelle la
ligne bleue n'est pas conforme au droit international. Entre les
points de base 12 et 35, encore qu'il y ait des points où la ligne
bleue s’écarte de la ligne et de la direction de la limite extérieure

59
J 5
OPINION DISSIDENTE DE M. READ 206

du « skjærgaard », la ligne verte est critiquable pour deux raisons :
1) parce qu'elle doit être rectifiée conformément à la conclusion
alternative britannique ; et 2) parce qu'il serait nécessaire de la
rectifier encore pour tenir compte de pénétrations dans la frange
du « skjærgaard » qui ont, en réalité, le caractère de baies enfermées.
par des groupes d'îles.

Entre les points de base 35 et 48, quoiqu'il puisse y avoir des
doutes, je ne suis pas enclin à critiquer la ligne bleue.

C'est pourquoi, vu toutes les considérations qui précèdent, je
dois conclure que la délimitation de la zone de pêche, telle qu’elle
a été fixée par le décret royal norvégien du 12 juillet 1935, n'est
pas conforme aux règles et principes du droit international.

(Signé) J. E. READ.

94
